Citation Nr: 1411263	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-35 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left foot plantar fasciitis.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left shoulder tendonopathy and right shoulder, status post rotator cuff repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to September 1999, from October 2001 to December 2002, and from April 2008 to January 2009.  The Veteran had additional service in the Air National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009, July 2010, and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
 
The Veteran testified at a personal hearing before a Decision Review Officer (DRO) in February 2012 and at a videoconference hearing before the undersigned Veterans Law Judge in February 2013.  Transcripts of these hearings are of record and have been reviewed.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's left foot plantar fasciitis had onset in service or was caused by the Veteran's active military service.

2.  The Veteran's bilateral trochanteric bursitis had onset in service or was caused by the Veteran's active military service.

3.  The Veteran's cervical spine disability did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a bilateral hip disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2013). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101(24), 106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of active duty for training while weekend drills are inactive duty. 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002). 

Left Foot Plantar Fasciitis

The Veteran is seeking service connection for left foot plantar fasciitis.  She has complained of bilateral foot pain that had onset in service.

The Veteran's service treatment records show that plantar fasciitis was not noted at the time of the Veteran's enlistment, although bilateral, asymptomatic hallux valgus was noted.  The Veteran testified at her February 2013 videoconference hearing that she began experiencing foot pain during basic training.  In December 1994, the Veteran saw a private physician, Dr. T.M., for bilateral foot pain secondary to bunions.  According to the treatment note, the Veteran reported just completing basic training.  She was seen again in August 1995 and prescribed orthotics.  An August 1995 service treatment records notes complaints of foot pain and documents that the Veteran was placed on a profile until her orthotics were received.  

Although no further complaints of foot pain are noted in service, the Veteran testified that she has continued to suffer from bilateral foot pain and has described current symptoms of pain and cramping.  The Veteran explained that she did not seek further treatment in service because she had already been prescribed orthotics and there was nothing else that could be done.  

A July 2010 VA podiatric examination diagnosed the Veteran with bilateral hallux valgus (which is currently service connected) and bilateral plantar fasciitis.  While the examiner opined that the Veteran's bilateral feet conditions were less likely than not related to service, the examiner erroneously characterized the Veteran's plantar fasciitis as a preexisting disability.  Furthermore, the examiner failed to consider the Veteran's lay statements placing onset of her current symptoms during active military service.  

Based on the above evidence, the Veteran finds that entitlement to service connection for left foot plantar fasciitis is warranted.  The Veteran was diagnosed with a plantar fasciitis during the period on appeal and she has credibly testified that her disability had onset in service.  While the absence of any complaints of foot pain after 1995 for more than a decade weighs against the Veteran's claim, she has provided an explanation for this that is credible and her claimed condition is consistent with the physical demands of her service which included prolonged periods of standing and walking while carrying heavy gear.  Accordingly, the Board finds that the Veteran should be afforded the benefit of the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Bilateral Hip Disability

The Veteran is also seeking entitlement to service connection for a bilateral hip disability.  At her February 2013 videoconference hearing, the Veteran testified that she began experiencing bilateral hip pain and stiffness during her 2008-2009 deployment, which has persisted since that time.  The Veteran also testified that during her deployment she carried heavy gear while walking and standing for long periods of time.  

The Veteran's service treatment records are negative for any complaints of or treatment for a hip condition during the Veteran's active military service.  However, private treatment records show that in early February 2009, the Veteran was seen for complaints of low back pain and hip pain of two weeks duration.  

Post-service, VA outpatient treatment records document complaints of bilateral hip arthralgia.  At an October 2010 VA examination, the Veteran was diagnosed with bilateral trochanteric bursitis.  The examiner opined that the Veteran's hip condition is unrelated to her service-connected lumbar spine disability, but failed to address service connection on a direct basis.  

In light of the Veteran's lay statements placing onset of her hip disability in service and evidence that the Veteran was seen for complaints of bilateral hip pain only a few weeks after her final period of active duty concluded, the Board finds that it is at least as likely as not that the Veteran's current disability, diagnosed as bilateral trochanteric bursitis, had onset in service.  Accordingly, entitlement to service connection for a bilateral hip disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Cervical Spine Disability

Lastly, the Veteran is seeking entitlement to service connection for a cervical spine disability, also claimed as disc herniation, which the Veteran has alleged developed secondary to her service-connected shoulder disabilities.  

At her February 2013 videoconference hearing, she testified the she suffered from tension headaches involving her back, neck, and head during her 2008-2009 deployment, which she attributed to carrying heavy gear.  She further stated that she first noticed a problem with her neck approximately two months after she finished her most recent deployment.  She denied any known injury and explained that one morning she woke up with neck stiffness and pain, which progressively worsened until she had radiating pain and numbness down her left arm.  

The Veteran's service treatment records are negative for any complaints of neck pain or injury during any period of active service; however, service treatment records show that the Veteran complained of neck pain in January 2003, with pain and weakness in the left upper extremity.  She denied any injury or overuse.  No diagnosis was given at the time and there is no evidence that the Veteran received any further treatment related to this complaint.

Post-service, the Veteran was seen at Creighton University Medical Center beginning in late March 2009 with complaints of neck pain with pain and numbness in the left upper extremity.  A March 2009 MRI showed C5-6 disc herniation with left-sided C6 radiculopathy.  Per a June 2009 treatment note, the Veteran reported onset of symptoms in March 2009 while she was doing a home remodeling project.  

When conservative treatment failed, the Veteran underwent an anterior cervical discectomy with C5-6 fusion in June 2009.  The Veteran's symptoms largely resolved following surgery, although she continued to complain of left thumb numbness.  However, in September 2010, while performing her duties as a police officer, she was involved in a pedestrian versus motor vehicle accident, which resulted in additional injury to the neck and cervical spine that required cervical fusion at C6-7 in conjunction with a C5-6 revision decompression.  The Veteran has reported a poor outcome from this surgery, with ongoing complaints of chronic neck and radicular arm pain.  She has a current diagnosis of degenerative disc disease of the lumbar spine with left cervical radiculopathy.

In November 2009, the Veteran was afforded a VA examination of the cervical spine.  At that time, she reported onset of her neck problems in March 2009 with neck tightness and followed by progressive worsening pain, including shooting pain, numbness, and tingling down the left upper extremity.  The examiner concluded that the Veteran's cervical spine condition is less likely than not caused by or related to the Veteran's service-connected left shoulder tendonopathy.  She explained,

The Veteran's claims file, service treatment records, private medical records, and VA medical records were reviewed.  In addition, a review of the current medical literature was performed.  There is no medical evidence supporting left shoulder tendonitis as known cause of cervical disc herniation.  The vertebrae and discs of the cervical spine are anatomically distinct and separate from the internal structures of the shoulder joint.  As such, the Veteran's claimed cervical disc herniation is less likely as not secondary to or permanently aggravated by her left shoulder tendonitis.  

In April 2012, the Veteran was afforded another VA examination of her cervical spine.  The examiner concluded that it was less likely than not that the Veteran's degenerative disc disease of the cervical spine with left upper extremity radiculopathy is caused or aggravated by the Veteran's service-connected right shoulder, status post rotator cuff repair.  The examiner explained that there is no evidence that the Veteran's neck and cervical spine were affected by a change in biomechanics or increased load bearing due to the Veteran's 1992 rotator cuff repair surgery on the right shoulder.  He stated, "This examiner can find no specific anatomic or physiologic basis or evidence to support that the cervical spine condition was in any way caused by or aggravated by residuals of [the Veteran's] right shoulder surgery."  

The Board notes that while both VA and private records treatment records reflect ongoing treatment for cervical disc herniation, degenerative disc disease of the cervical spine, and cervical radiculopathy, none of the Veteran's treatment providers has opined that the Veteran's current cervical spine disability had onset in service or is caused or aggravated by her active military service, to include her service-connected shoulder disabilities.  

Additionally, although the Veteran herself has suggested a relationship between her cervical spine disability and her service-connected bilateral shoulder disabilities, she has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  In other words, she is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a cervical spine disability due to her service-connected shoulder disabilities is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather, such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of her current disability is not competent evidence and is entitled to low probative weight.

Based on all the above evidence, the Board finds that entitlement to service connection for a cervical spine disability must be denied.

The Veteran has reported onset of her current cervical spine problems in March 2009, after separation from service.  Furthermore, treatment records from Creighton University Medical Center show the Veteran first reported symptoms after engaging in a home remodeling project of an unspecified nature.  While the Veteran did claim to have suffered from tension headaches in service, her description of muscle tension is not the same as her description of her post-service complaints of neck pain and radiculopathy.  Additionally, the records from Creighton University Medical Center suggest the possibility, if not likelihood, of post-service injury or overuse while the Veteran was engaging in home improvements.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's condition had onset in service.  

Additionally, VA examiners in November 2009 and April 2012 have concluded that there is no medical basis to relate the Veteran's current cervical spine disability to her service-connected left and right shoulder disabilities.  The Veteran has not presented any competent medical evidence to the contrary.  Therefore service connection cannot be awarded on a secondary basis.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in October 2009, June 2010, August 2010, July 2011, November 2011, December 2011, and March 2012 letters.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at an RO hearing and at a videoconference hearing before a member of the Board.  These hearings were adequate as those who conducted the hearings explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Service connection for left foot plantar fasciitis is granted.

Service connection for bilateral trochanteric bursitis is granted.

Service connection for a cervical spine disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


